ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-082, concluding that JOHN F. RODGERS, JR., of LINDENWOLD, who was admitted to the bar of this State in 1970, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client) and RPC 1.15(b) (failure to promptly deliver funds or property to a client or third person);
And the Disciplinary Review Board having further concluded that on reinstatement to the practice of law, respondent be required to practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year;
And good- cause appearing;
It is ORDERED that JOHN F. RODGERS, JR., is suspended from the practice of law for a period of three months and until the further Order of the Court, effective October 4, 2003; and it is further
ORDERED that on reinstatement to the practice of law, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*502ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20.